            Case 1:20-cv-04409-LGS Document 22 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
AMERICAN BUILDERS & CONTRACTORS                                      :
SUPPLY, CO., d/b/a ABC Supply Co.,                                   : Case No. 1:20-cv-04409
                                                                     :
                           Plaintiff,                                : PROOF OF SERVICE OF THE
                                                                     : SUMMONS, COMPLAINT, AND
         – v. –                                                      : OTHER DOCUMENTS ON
                                                                     : DEFENDANT VIGILANT
VIGILANT INSURANCE COMPANY, NEELAM                                   : INSURANCE COMPANY
CONSTRUCTION CORPORATION, DIMITRI                                    :
ENTERPRISES, INC., and DIMITRIOS                                     :
MASTORAKIS;                                                          :
                                                                     :
                           Defendants.                               :
-------------------------------------------------------------------- x

       Plaintiff American Builders & Contractors Supply, Co. d/b/a ABC Supply Co. (“ABC”)

gives notice that, as set forth in Exhibit A, which includes a true and correct copy of an affidavit

of service, ABC personally served the following on the defendant Vigilant Insurance Company

(“Vigilant”):

       1.       ABC’s Complaint (Dkt. 1);
       2.       ABC’s Executed Summons to Vigilant (Dkt. 10);
       3.       ABC’s Civil Cover Sheet (Dkt. 2); and
       4.       ABC’s Rule 7.1 Statement (Dkt. 3).

Dated: Los Angeles, California
       July 13, 2020                          Respectfully submitted,

                                              /s/ Sean J. Lowe              .
                                              David M. Mannion
                                              Sean J. Lowe (pro hac vice)
                                              BLAKELEY LLP
                                              80 Broad Street, 5th Floor
                                              New York, NY 10004
                                              Telephone: (949) 260-0611
                                              Facsimile: (949) 260-0613
                                              Email: DMannion@BlakeleyLLP.com
                                              Email: SLowe@BlakeleyLLP.com
                                              Attorneys for Plaintiff American Builders &
                                              Contractors Supply, Co. d/b/a ABC Supply Co.

                                                  1
